Bubar v Brodman (2020 NY Slip Op 00807)





Bubar v Brodman


2020 NY Slip Op 00807


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (882/19) CA 18-01786.

[*1]DONNA M. BUBAR, INDIVIDUALLY, AND AS EXECUTRIX OF THE ESTATE OF RAYMOND BUBAR, DECEASED, PLAINTIFF-RESPONDENT, 
vRICHARD BRODMAN, M.D., ET AL., DEFENDANTS, MICHAEL CELLINO, M.D., AND BUFFALO MEDICAL GROUP, P.C., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.